Title: To James Madison from William Jarvis, 12 May 1804 (Abstract)
From: Jarvis, William
To: Madison, James


12 May 1804, Lisbon. “By the post of yesterday I received a letter from Mr. Leonard covering a copy of a letter from Mr Cathalan under date of the 17th. Ulto. communicating the unpleasant intelligence of a declaration of War by the Bey of Tunis against the United states, a copy of which I have the honor to inclose. This information not being corroborated by any other letters, altho I have received some of the last of the preceding & the first of this months from the principle Spanish ports in the streights, when the date of Mr Gibbs’s letter is said to be the 28th March, makes me not without hopes, that it is without foundation.
“It is understood here that a Commercial Treaty has been made at Paris between this Kingdom & the French Republick & it is also whispered that Genl. Lannes had a present of forty thousand pounds Stg. for his services upon this occasion. The particulars of the treaty have not transpired.
“Tedeum was sung at the Church of Loretto for the discovery of the late conspiracy against the life of the first Consul; at which were present all the Ministers of state, the Prince’s Household, all the foreign Ministers & Consuls, the English of course excepted by the invitation of Genl. Lannes: and in the evening at his House, he gave a superb supper & Ball—with Vocal & instrumental Music in the early part of the evening. There was about 200 persons at it.”
Adds in a postscript: “The Count Villaverde is appointed Minister of the Interior & Assistant secy of state for Foreign Affairs. The last letter which I had the honor to write, was by the Ship Columbia, Captn Taylor, via New York.”
